Citation Nr: 0533959	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, disc herniation in midline and 
slight right parasagittal location at L4-L5, and minimal 
concentric disc bulging at L3-L4 level.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 through 
August 1975, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran's statements, his service medical records, his VA 
treatment records, and his VA examination reports have been 
reviewed.  The veteran claims entitlement to service 
connection for a lower back disability, including 
degenerative disc disease of the lumbar spine, disc 
herniation in midline and slight right parasagittal location 
at L4-L5, and minimal concentric disc bulging at L3-L4 level.

National Guard Records

 "VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency."  
38 C.F.R. § 3.159(c)(2) (2005).  This includes service 
medical records.  Id.  "Records of veterans on National 
Guard duties are maintained by the personnel office of the 
Service National Guard Center where the veteran is serving."  
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M-21-1, Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 
(February 25, 2005).  

Here, the claims folder contains service medical records from 
the veteran's October 1968 through August 1975 active duty 
service period, but no service records from any periods of 
active or inactive duty training.  The veteran claims that 
his injury 


occurred in February 2002, while on inactive duty training.  
The record is devoid of evidence showing the veteran's 
National Guard training dates.  It is not apparent from the 
claims file that the RO requested National Guard service 
records from any specific National Guard unit.  Thus, 
additional development is necessary.

Nature and Etiology of Current Disability

Review of the veteran's available service medical records 
reflect normal health at entry into active service.  He is, 
therefore, presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

During active service, the veteran was treated on several 
occasions for back pain.  A January 1970 treatment note shows 
right paraspinal muscle pain.  In July 1972, pain in the left 
lumbar region is noted.  A July 1975 treatment record noted 
that the veteran hurt his back at work and diagnosed muscle 
spasms.  The veteran's March 1975 separation examination 
report noted that the veteran had recurrent back pain since 
1971, which was diagnosed as muscle spasm.  

Following active service, the veteran joined the National 
Guard.  As discussed above, his reserve service dates are 
unclear from the record.  The veteran alleges that his 
current disability results from an incident in February 2002 
when the he fell backward while exiting a building during 
inactive duty training.  This incident is memorialized by the 
December 2003 and March 2004 statements by service members 
present at the time of the incident.  It is noted in the 
March 2004 statement that the veteran did not receive 
treatment at a military medical facility for this injury, and 
that the veteran claims that an existing lower back injury 
was aggravated by this incident.

The pre-existing lower back injury is reflected by the active 
service treatment described above, as well as the August 2001 
VA treatment record, which notes the veteran's complaint of 
right back pain and opines the possibility of degenerative 
disc disease.

Following the February 2002 incident, the veteran treated 
with a VA medical facility for his back disability.  While he 
did not seek treatment at a military medical facility 
immediately following the incident, he has treated at a VA 
facility continuously since April 2002.  

The September 2002 VA examination report diagnosed the 
veteran with degenerative joint disease and noted muscle 
spasm.  The September 2004 VA examination report diagnosed 
degenerative changes and disc disease of the lumbosacral 
spine at L4-L5 and L5-S1 and disc herniation at L4-L5, but 
notes that there is no muscle spasm.  The September 2004 
report contains the most recent diagnosis, but it neither 
addresses the etiology of the veteran's disability, nor 
addresses whether any pre-existing back injury increased in 
severity beyond a natural progression due to the February 
2002 incident.  

"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  Because there exists no medical opinion on the 
record as to either the etiology or the severity of the 
veteran's current lumbar spine disability, a medical opinion 
assessing the veteran's current disability and whether it is 
in any way related to service, or has in any way increased in 
severity because of service is needed.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Contact the veteran to obtain information 
regarding his reserve service, including 
the specific units in which he served, 
and the dates of such service.  Then, 
contact each reserve unit and request 
that any and all service records, 
including reserve service medical records 
be provided.   

2.	Attempt to obtain verification of the 
veteran's dates of service in the 
National Guard, to include verification 
of all dates of the appellant's ACDUTRA 
and INACDUTRA, from the National 
Personnel Records Center in St. Louis, 
Missouri or through other official 
channels, as necessary.  Document all 
efforts made in connection with this 
request.

3.	Obtain an addendum opinion from the VA 
examiner who saw the veteran in September 
2004.  The addendum should address the 
etiology of the veteran's current lumbar 
spine disability and should assess 
whether any pre-existing condition 
increased in severity due to the February 
2002 inactive duty training incident or 
any other event of service.  In 
particular,
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should report on the 
current status of the veteran's 
lumbar spine disability.  In 
particular, the examiner should 
offer an opinion as to whether it 
is more likely than not (i.e. 
probably greater than 50 percent), 
at least as likely as not (i.e. 
probably 50 percent), or less 
likely than not (i.e. probably 
less than 50 percent) that the 
veteran's current degenerative 
disc disease of the lumbar spine, 
disc herniation in midline and 
slight right parasagittal location 
at L4-L5, and minimal concentric 
disc bulging at L3-L4 level is 
causally related to any of the 
veteran's military service.  



*	The examiner should report on 
whether it is as likely as not 
that any pre-existing lumbar spine 
disability increased in severity 
beyond a natural progression of 
the disease, due to an event of 
service.
*	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.

4.	Readjudicate the claim of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine, disc 
herniation in midline and slight right 
parasagittal location at L4-L5, and 
minimal concentric disc bulging at L3-L4 
level.  If the claim remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


